Dear Chief Ipes:
You have requested an Attorney General's opinion as to whether a police department employee may be placed on administrative leave with pay while under investigation as long as he is available during regular office hours to answer any questions relating to that investigation.
We are not aware of any state laws that prohibit placing a local police department employee on administrative leave with pay while under investigation.  However, you should check with your local governing authority for any ordinances or local civil service rules that may be pertinent to your issue.
I trust this sufficiently address your concerns.  Please contact this office should you require further assistance at (225) 342-7013.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl